Citation Nr: 0209089	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypothyroidism on a secondary basis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic joint pain on a secondary basis.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension on a secondary basis.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
loss of reflexes on a secondary basis.

5. Entitlement to service connection for depression on a 
secondary basis.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In an October 25, 2000, decision, the Board denied the 
veteran's appeal.  The veteran in turn appealed the Boards 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated June 29, 2001, the Court 
vacated the Board's decision and remanded the matter to the 
Board for review in light of the enactment of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  


REMAND

On February 11, 2002, the Board received additional evidence 
from the veteran together with a communication in which The 
veteran requested that a supplemental statement of the case 
be issued.  Prior to February 22, 2002, 38 C.F.R. 
§ 20.1304(c) required initial consideration by the RO of 
evidence submitted to the Board, absent written waiver by the 
veteran of such review.  Effective February 22, 2002, this 
regulation was amended and paragraph (c) was removed.  See 67 
Fed. Reg. 3099, 3105-3106 (Jan. 23, 2002).  The amendment to 
the regulation was instituted as part of a change in the 
regulations allowing the Board to perform direct development 
of evidence for claims on appeal.  See 67 Fed. Reg. 3099-3106 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304).  Since the veteran's submission of evidence 
and request for a supplemental statement of the case was 
received prior to the effective date of these new 
regulations, the Board believes that remand to the RO is 
appropriate in this particular case. 

Additionally, as noted in the introduction, the Court has 
indicated that a review of the matter is necessary under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The Board also notes that in a recent decision, the Court 
held that the duty to notify a claimant, found in the VCAA, 
38 U.S.C. § 5103(a), applied to claimants who sought to 
reopen a claim by submitting new and material evidence.  
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
Appropriate action to comply with this judicial holding is 
also necessary. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002) are accomplished.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, to the extent 
possible.

3.  The RO should then review the 
expanded record, including the evidence 
received from the veteran in February 
2002, and readjudicate the claims for 
service connection for depression and 
whether new and material evidence has 
been received to reopen the claims for 
service connection for hyperthyroidism, 
chronic joint pain, high blood pressure, 
and loss of reflexes.  If any claim 
remains denied, the veteran and her 
representative should be furnished with 
an appropriate supplemental statement of 
the case.  After the appellant and her 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.   

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



